Citation Nr: 1703034	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to exposure to Agent Orange, to include as due to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to January 1977, with three periods of verified service in the Republic of Vietnam.  He also has subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Thereafter, the Veteran's claims file was transferred to the RO in Nashville, Tennessee. 

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This claim was previously before the Board in November 2014.  The Board remanded for additional development, including requests for private treatment records and VA medical opinions.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension has been raised by the record in during the August 2013 hearing (and was referred in the November 2014 Board remand), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

By way of history, in June 1994 the Veteran filed claims for service connection for hypertension and angina pectoris.  These service connection claims were denied in a September 1994 rating decision.  Following litigation (Nehmer v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Circ. 2002)(Nehmer III)), VA addressed previously denied decisions which may have been impacted by the Nehmer decisions.  As a result, the Veteran's prior claim for angina pectoris was re-addressed beginning in 2010.

As pertinent to this case, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816 (b)(1)(2).  The Veteran is a Vietnam veteran and his in-service exposure to herbicides is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  Service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3.

In the 2014 remand, the Board directed the RO to contact the Veteran and have him provide any private medical evidence of any heart condition, and cited to the physicians the Veteran stated were treating him during his 2013 Board hearing.  This request letter was sent to the Veteran in November 2014.  Additionally, requested VA treatment records were added to the claims file.  The Veteran did not respond to the request for private treatment records or releases.

The record currently contains a January 2011 Ischemic Heart Disease Disability Benefits Questionnaire filled out by a private physician.  Next to the question "Does the Veteran have ischemic heart disease?" the private physician noted that he did not have access to results of any testing which may answer the question (listed as stress, isotope or arteriogram).  An attached 2011 chest x-ray did not show evidence of acute cardiopulmonary process.  An attached 2011 electrocardiogram was noted to be "normal."  As such, the questionnaire and attached medical records did not include a diagnosis of a heart disorder.

A December 2013 Agent Orange examination noted the Veteran had a diagnosis of hypertension, but did not include a diagnosis which falls under ischemic heart disease.

The 2014 Board remand directed the RO to provide the Veteran with a VA cardiovascular examination.  In November 2014, a VA examiner found that the Veteran's "heart disease is less likely than not due to or aggravated by" his service-connected posttraumatic stress disorder (PTSD).  The rationale for this opinion was simply that this was the examiner's opinion based on review of the medical records, "today's examination" (no examination findings are listed, so this may have been based on a review of the record) and that there was "no evidence of PTSD causing or aggravating this condition" in the Veteran's service treatment records.  The Board notes that the Veteran's PTSD was not diagnosed until after service. 

In May 2016 a second examination was provided, and the report indicated that it was an in-person examination.  The opinion was that the Veteran had "hypertension since leave the service" but also that he had "no hypertension diagnosed in the service or treated."  Additionally, the examiner did note that the Veteran did not have any other heart conditions or ischemic heart disease.  The examination report noted that the Veteran had "hypertensive heart disease" diagnosed in 2002, but also that he had "no heart problems except for hypertension diagnosed after he left service."

Currently, the evidence of record does not show that the Veteran has ischemic heart disease, such as to warrant presumptive service connection from exposure to Agent Orange.  However, the rationale for the medical opinion that the Veteran's PTSD did not cause or aggravate his hypertension or hypertensive heart disease is insufficient.  On remand, an additional opinion regarding secondary service connection must be obtained.   

Additionally, if the Veteran's only heart disorder is hypertension or hypertensive heart disease (heart disease caused by hypertension), then the Veteran's claim for service connection for a heart disorder is intertwined with his referred claim to reopen a claim for service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claim to the 2016 examiner, if available, for an addendum opinions.  After a review of the record, the examiner should provide the following opinion:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current heart disorder that began during or is due to his military service?  Address the Veteran's complaints of chest pain and shortness of breath with physical activity during service.  (See service treatment records from August 1976 which noted old granulomatous disease, and profiles from August, October, and December 1976 which noted questionable sarcoidosis.)  

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current heart disorder that is caused or aggravated by his PTSD?  If it is found that his heart disorder has been aggravated by PTSD, the examiner should indicate the Veteran's baseline and current severities, to the extent possible.

Full explanations/rationales for each opinion expressed must be provided.

2.  After the aforementioned development is completed, and once the issue of whether to reopen the claim for hypertension has been adjudicated, readjudicate the Veteran's claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





